Case 2:19-cv-11044-DML-DRG ECF No. 103, PageID.4339 Filed 01/12/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 RICHARD FRANCIS, WESLEY WON,
 DENNIS SPEERLY, JOSEPH SIERCHIO,
 MICHAEL PLAFKER, HOWARD YOUNG,
 DARRIN DEGRAND, JAY HULL,                                   Case Number 19-11044
 MICHAEL BANKS, GUY CLARK,                                   Honorable David M. Lawson
 MICHAEL SYLVESTER, PHIL HOUK,                               Magistrate Judge David R. Grand
 MARIA BARALLARDOS, CHI KIM HO,
 PHILIP WHICKER, TAURUS KING,
 CHARLES AIKEN, CARY SHERROW,
 WILLIAM GROSSMAN, CARL JOHNSEN,
 JEFFREY RICE, JASON KEVIN SINCLAIR,
 NICOLLETE COVEY, KIMBERLY COULSON,
 TROY COULSON, ANDRE MCQUADE,
 DONALD DYKSHORN, TIMOTHY GRAFRATH,
 TAIT THOMAS, JAMES PAUL BROWNE,
 WILLIAM FREDO, DONALD SICURA,
 JON ELLARD, CHRISTOPHER KRULL,
 RICHARD NOONAN, ARIF SHAKOOR,
 RICHARD TERRY SHOPE, RHIANNA MEYERS,
 RANDALL JACOBS, MICHAEL PONDER,
 PHILIP WEEKS, KARINA FREDO,
 MARC MAZZA, JIMMY FLOWERS,
 NEIL AMBROSIO, STEVEN BRACK,
 KEVIN WESLEY, CHARLES LARSEN,
 CLYDE CHENG, BRIAN LLOYD, JERRY
 CARROLL, KIMBERLY CARROLL, DOMINIC
 EATHERTON, THOMAS EDMONDSON, RICHARD
 FILIAGGI, SCOTT FOX, ROBERT HIGGINS,
 CRAIG E. HUYETT, and DAVID THOMPSON,

                Plaintiffs,
 v.

 GENERAL MOTORS, LLC,

                Defendant.
                                                /

                               ORDER OF PARTIAL DISMISSAL

        On January 5, 2021, the parties filed a stipulation to dismiss without prejudice the claims

 brought by certain individual plaintiffs in this matter.
Case 2:19-cv-11044-DML-DRG ECF No. 103, PageID.4340 Filed 01/12/21 Page 2 of 2




        Accordingly, pursuant to the stipulation of the parties (ECF No. 101), it is ORDERED that

 the claims brought against the defendant by the following individual plaintiffs are DISMISSED

 WITHOUT PREJUDICE: Nicolette Covey (from the State of Washington), Samuel Ford

 (Indiana), Phil Houk (Wisconsin), Carl Johnsen (Maine), Colton Kelly (South Dakota), Mark Kidd

 (Tennessee), Keith and Karen Shelton (Delaware), Philip Whicker (Indiana), Charles Aiken

 (Pennsylvania), Neil Ambrosio (Florida), Dennis Duffy (Florida), Richard Francis (Michigan),

 Charles and Lisa Graff (Florida), Timothy Grafrath (Illinois), William Grossman (New Jersey),

 Marisella Gutierrez (Georgia), Jimmy Harman (North Carolina), Taurus King (Texas),

 Christopher Krull (Missouri), Charles Larsen (New York), Marc Mazza (New York), Michael

 Plafker (New York), Jeffrey Rice (Ohio), Arif Shakoor (Florida), Richard “Terry” Shope (North

 Carolina), Michael Sylvester (New York), and Howard Young (Texas).

        It is further ORDERED that the dismissal of the individual claims brought by the persons

 listed above shall have no impact on the rights of other named individuals or potential absent class

 members from any of the same jurisdictions to proceed on an individual or collective basis on any

 of the otherwise surviving claims pleaded in the consolidated amended complaint. The dismissal

 of the claims by the persons listed above also shall have no impact on the rights of any persons

 named as new plaintiffs in the supplemental complaint (ECF No. 102).

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
 Dated: January 12, 2021                                      United States District Judge




                                                -2-
